Citation Nr: 1111122	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-39 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to burial benefits.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1956 to May 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision, dated in April 2008, of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. The Veteran died in February 2008.

2. At the time of his death, the Veteran was not in receipt of VA compensation or pension benefits, and he did not have an original or reopened claim for such benefits pending with sufficient evidence of record on the date of his death to have supported an award of compensation or pension effective prior to the date of his death.

3. The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.

4. The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and he is not buried in a state or national cemetery.




CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected burial allowance or plot or interment allowance have not been met. 38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600, 3.1605 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

On the question of whether the Appellant is entitled to burial benefits, the law and not the facts are dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Non-Service Connected Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the Veteran's death is not service-connected, entitlement is based upon the following conditions:

(1) At the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or


(2) The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or

(ii) In the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the body of the deceased veteran, and

(ii) That there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302.






Alternatively, burial benefits are also available for a person who dies from non-service-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

The record shows that the Appellant submitted an application for burial benefits in March 2008 and did not claim that the cause of death was service connected.  At the time of the Veteran's death, he was not receiving VA compensation or pension benefits, nor was there a claim for pension or compensation pending at the time of his death.

The record shows that the Veteran was not separated from service for a disability incurred or aggravated in line of duty.  Additionally, there is no indication in the record that the Veteran's body was held by a State, or political subdivision of a State, that no next of kin or other person claimed the body, and that there were insufficient available resources to cover burial and funeral expenses.  The Veteran's death certificate lists the place of disposition as Oakwood Memorial Park in Chatsworth, California.  Also, the Appellant indicated on her application for burial benefits (VA Form 21-530) received in March 2008, that that the Veteran was not buried in a cemetery owned by a State or the Federal government.  In light of the foregoing, burial benefits are not warranted under 38 C.F.R. § 3.1600(b).








The record shows, for reasons similar to those set out above, that the Appellant is not entitled to a plot or interment allowance.  The requirements for eligibility for a burial allowance have not been met, the death certificate shows he died at his private residence, and the Veteran was not buried in a State or national cemetery.  See 38 U.S.C.A. §2303; 38 C.F.R. §§ 3.1600(f), 3.1604(d).

The evidence of record also does not show, and the Appellant does not contend, that at the time of the Veteran's death he was admitted to a VA facility for hospital, nursing home or domiciliary care.  In addition, the Veteran did not die while "en route" to a destination.  See 38 C.F.R. §§ 3.1600(c), 3.1605(a).

The Appellant contends that burial benefits should be allowed as the Veteran served during the Korean War.  Although the Veteran had wartime service, his body was not held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate.  The Board acknowledges the Appellant's argument, which appears to be that war time veterans should be eligible for burial benefits; however, as discussed above, that is not the current state of the law relating to such benefits.

The Appellant also has submitted an application for a flag for burial purposes, however as she does not meet the criteria for burial benefits, reimbursement for a burial flag may not be authorized.  See 38 C.F.R. § 3.1607.









The Board has no discretion to provide such a payment when the evidence does not support the statutory eligibility requirements.  As the Appellant does not meet the legal eligibility requirement for burial benefits the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to burial benefits is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


